 Case 5:19-cr-00001-TBR Document 54 Filed 11/04/20 Page 1 of 8 PageID #: 394




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CRIMINAL ACTION NO. 5:19-CR-1-TBR



UNITED STATES OF AMERICA,                                                          PLAINTIFF


v.


MITCHELL M. OVERBY                                                                 DEFENDANT


                         MEMORANDUM OPINION AND ORDER
     This matter comes before the Court upon Defendant Mitchell Morris Overby’s (“Overby”)

Motion for Compassionate Release. [DN 47]. The government has filed a response [DN 49] and

Mr. Overby has replied. [DN 53]. Mr. Overby argues that there are extraordinary and compelling

circumstances that warrant a reduction in his sentence to home confinement based on his current

medical condition and the coronavirus. The Sentencing Commission provides that “extraordinary

and compelling” reasons may exist due to one’s medical condition. Mr. Overby also argues that

he has been infected with the coronavirus. These matters are ripe for adjudication. For the reasons

stated herein, Mr. Overby’s Motion for Compassionate Release, [DN 47], is DENIED.

                                          Legal Standard

“The court may not modify a term of imprisonment once it has been imposed except that-
     (1) in any case—

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
               of the defendant after the defendant has fully exhausted all administrative rights
               to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's
               behalf or the lapse of 30 days from the receipt of such a request by the warden of
               the defendant's facility, whichever is earlier may reduce the term of imprisonment
               (and may impose a term of probation or supervised release with or without

                                            Page 1 of 8
 Case 5:19-cr-00001-TBR Document 54 Filed 11/04/20 Page 2 of 8 PageID #: 395




               conditions that does not exceed the unserved portion of the original term of
               imprisonment), after considering the factors set forth in section 3553(a) to the
               extent that they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction”
18 U.S.C.A. § 3582(c)(1)(A). “Under the [First Step Act], courts are now permitted to ‘consider

motions by defendants for compassionate release without a motion’ by the BOP Director so long

as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”

United States v. Logan, 2020 WL 730879, at *1 (W.D. Ky. Feb. 13, 2020).

   When determining whether to grant compassionate release, courts must analyze the following

factors: (1) whether extraordinary and compelling reasons warrant such a reduction; (2) the

applicable policy statements issued by the Sentencing Commission; and (3) the factors set forth in

18 U.S.C. § 3553(a). United States v. Marshall, No. 3:16-cr-00004-JHM, 2020 WL 114437, *1

(W.D. Ky. Jan 9, 2020) (citing 18 U.S.C. § 3582(c)(1)(A)).

   First, the Court must determine whether extraordinary and compelling reasons justify a

sentence reduction. Congress has not defined what constitutes an “extraordinary and compelling”

reason; however, it has charged the Sentencing Commission with “describing what should be

considered extraordinary and compelling reasons for sentence reductions, including the criteria to

be applied and a list of specific examples.” United States v. Webster, No. 3:91CR138 (DJN), 2020

WL 618828, at *4 (E.D. Va. Feb. 10, 2020) (quoting 29 U.S.C. §994(t)). The Sentencing

Commission commentary provides that extraordinary and compelling reasons may exist due to the

defendant’s medical condition:

   (A) Medical Condition of the Defendant.

       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
       with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability

                                             Page 2 of 8
 Case 5:19-cr-00001-TBR Document 54 Filed 11/04/20 Page 3 of 8 PageID #: 396




       of death within a specific time period) is not required. Examples include metastatic solid-
       tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
       advanced dementia.
       (ii) The defendant is-
               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because of the aging
               process, that substantially diminishes the ability of the defendant to provide self-
               care within the environment of a correctional facility and from which he or she is
               not expected to recover.
   (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is experiencing a
   serious deterioration in physical or mental health because of the aging process; and (iii) has
   served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

   (C) Family Circumstances.

       (i) The death or incapacitation of the caregiver of the defendant's minor child or minor
       children.
       (ii) The incapacitation of the defendant's spouse or registered partner when the defendant
       would be the only available caregiver for the spouse or registered partner.

   (D) Other Reasons. As determined by the Director of the Bureau of Prisons, there exists in
   the defendant’s case an extraordinary and compelling reason other than, or in combination
   with, the reasons described in subdivisions (A) through (C).

   U.S.S.G. 1B1.13.
                                          I.        Discussion

A. Exhaustion of Administrative Remedies

       “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, --- F.Supp.3d. ----, No. 1:13-CR-186-6, 2019 WL 2716505,

at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to “consider

motions by defendants for compassionate release without a motion” by the BOP Director “so long

as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”



                                               Page 3 of 8
 Case 5:19-cr-00001-TBR Document 54 Filed 11/04/20 Page 4 of 8 PageID #: 397




United States v. Marshall, No. 3:19-CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky. Jan. 9,

2020).

         On April 23, 2020, the Warden denied Mr. Overby’s request for compassionate release

related to his medical status and ruled that it did not merit further consideration. [DN 47, Exhibit

2 at 5–6.] Thus, Mr. Overby has properly exhausted his administrative remedies under the First

Step Act.

B. Extraordinary and Compelling Reasons

   In support of his motion, Mr. Overby argues the presence of COVID-19 at the Federal Medical

Center in Lexington, Kentucky and his medical condition related to his heart transplant are

extraordinary and compelling reasons for his release. The government argues that “Overby has not

contracted coronavirus, and his medical condition is stable, with professionals tending to his

medical needs.” [DN 49 at 5.]

   In addition to reviewing the briefs of the parties, the Court requested the United States

Probation Office to reach out to FMC Lexington and gather more information. Probation was told

that typically if an inmate gets COVID-19 and has symptoms the facility cannot effectively

manage; they transfer the inmate to UK Medical Hospital for care. That is what occurred in this

case.

   Overby was transferred to FMC Lexington due to his cardiac condition on March 16, 2020.

On May 8, 2020 he tested positive for COVID-19. [DN 47, Exhibit 2 at 9.] It was recommended

that he be transferred to UK Medical Center for close monitoring due to his high-risk status. [Id.]




                                            Page 4 of 8
 Case 5:19-cr-00001-TBR Document 54 Filed 11/04/20 Page 5 of 8 PageID #: 398




   Probation was informed that he was deemed recovered on May 26, 2020. As noted, he was

placed in a Recovery Housing Unit at FMC Lexington and is no longer at UK Medical Center.

Probation was informed that he is currently housed in a unit with zero COVID-19 cases.

   United States Probation further noted it had confirmed that Mr. Overby was placed at FMC

Lexington because the facility is equipped to meet his level three care needs. Mr. Overby’s case

manager advised Probation that he has no disciplinary infractions while at FMC Lexington.

   Mr. Overby claims extraordinary and compelling reasons for a sentence reduction. However,

a sentence reduction must be consistent with the Sentencing Commission policy which focuses on

community safety. United States v. Willis, 382 F.Supp.3d 1185, 1188 (D.N.M. 2019). The Court

is troubled by the fact that Mr. Overby could be a danger to the safety of other persons in the

community. The Sentencing Guidelines state that compassionate release is appropriate only where

the “defendant is not a danger to the safety of any other person or to the community.” U.S.S.G. §

1B1.13(2). “Relevant factors include the nature of the offense, the history and characteristics of

the defendant, and the nature of the danger.” Willis, 382 F.Supp.3d at 1188. Here, Mr. Overby’s

criminal history includes attempted transfer of obscene material to a minor and possession of child

pornography. The “nature and circumstances” of Mr. Overby’s crimes weigh against relief. 18

U.S.C §3553(a)(1). In addition to the danger Mr. Overby poses to children online, he admitted to

specifically targeting a local victim. There is no evidence of rehabilitation to date. Probation has

confirmed that currently at FMC Lexington Mr. Overby is not receiving offender treatment.

Apparently, there is no treatment available for sex offenders at the facility.

   Further, the Court must weigh the sentencing factors in 18 U.S.C. § 3553(a) to determine

whether Mr. Overby’s sentence should be reduced. Willis, 382 F.Supp.3d at 1188. Pursuant to §

3553(a), a court imposing a sentence shall consider:

                                             Page 5 of 8
 Case 5:19-cr-00001-TBR Document 54 Filed 11/04/20 Page 6 of 8 PageID #: 399




          (1) the nature and circumstances of the offense and the history and characteristics of
          the defendant;

          (2) the need for the sentence imposed--

                (A) to reflect the seriousness of the offense, to promote respect for the law, and
                to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational training,
                medical care, or other correctional treatment in the most effective manner;

          (3) the kinds of sentences available;

          (4) the kinds of sentence and the sentencing range established for [the applicable
          offense category as set forth in the guidelines];

          (5) any pertinent policy statement . . . by the Sentencing Commission;

          (6) the need to avoid unwarranted sentence disparities among defendants with similar
          records who have been found guilty of similar conduct; and

          (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).
   Here, the first two factors weigh heavily against compassionate release. Mr. Overby was

sentenced to 80 months in prison for possessing child pornography and attempting to transfer

obscene material to a child. Mr. Overby has only served approximately ten (10) months of his

sentence; and as previously noted, he admitted to specifically targeting a local victim, and he has

not presented evidence of rehabilitation to date. The Court finds that reducing Mr. Overby’s

sentence would minimize the nature and seriousness of the offense and would fail to afford

adequate deterrence to criminal conduct. Moreover, the Court believes that the current 80-month

sentence is necessary to protect the public and granting a sentence reduction would be unjust in

light of the danger Mr. Overby poses to the safety of others in the community and to children

online.



                                                  Page 6 of 8
 Case 5:19-cr-00001-TBR Document 54 Filed 11/04/20 Page 7 of 8 PageID #: 400




   As an aside, it appears that Mr. Overby is not eligible under the CARES Act, because he has a

public safety factor as a sex offender, and he has an Adam Walsh Conviction. United States

Probation was informed that to be eligible, he must have served at least 50 percent of his sentence

or have 18 months or less to serve out. Mr. Overby has been incarcerated for approximately 10

months of an 80-month sentence. He does not meet the time served criteria, but even if he did, due

to the nature of the offense he would not be eligible.

   That being said, it appears that Mr. Overby is in a facility where medical care is a priority. The

Court finds he is at a facility that has provided care for his heart issues and can take good care of

him should he get COVID-19 a second time and need it. Fortunately, he is currently housed in a

location with zero COVID-19 cases.

   The facility has adequately addressed Mr. Overby’s medical needs. They have the capacity to

refer him to a nearby hospital—UK Medical Center—if necessary. He has tested positive for

COVID-19 once on May 8, 2020. He was asymptomatic and deemed recovered a few weeks later.

The statements above also involve considerations of all the 18 U.S.C. § 3553(a) factors.




                                             Page 7 of 8
 Case 5:19-cr-00001-TBR Document 54 Filed 11/04/20 Page 8 of 8 PageID #: 401




                                       CONCLUSION

   Although the Court sympathizes with Mr. Overby’s current medical condition, his Motion for

Compassionate Release must be DENIED.

   For the above stated reasons, IT IS HEREBY ORDERED that Mr. Overby’s Motion to

Reduce his Sentence [DN 47], is DENIED.

   IT IS SO ORDERED.




                                                                                  November 4, 2020




cc: Mitchell M. Overby
19579-033
Lexington Federal Medical Center
Inmate Mail/Parcels
P.O. Box 14500
Lexington, KY 40512
Pre Se




                                         Page 8 of 8
